Fill in this information to identify your case:

 

United States Bankruptcy Court for the:

  
 

 

an JWEPYEU feu -
Eastern District of Missouri [=] SEEVEU ¥; fae Boke
Case number (if known): Chapter you are filing under: j - : #
oo Chapt 2019 JUN -6 AMI: 2u
Q) Chapter 11 ERK | -
C3 Chapter 12 BEB US PANE,
a Chanter 13 Feel N (LE Check if this is an

"°° 'affiended filing

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

[ Par : a Identify Yourself

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name
Write the name that ison your Winona
govemment-issued picture - -
identification (for example, First name First name
your drivers license or Michele
passport). Middle name Middle name
Bring your picture Coleman
identification to your meeting —- Last name Last name
with the trustee.
Suffix (Sr., Jr, II, I) Suffix (Sr., Jr., I, IHN)
2. All other names you
have used in the last 8 First name Firstname
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security wx - xx-_3 2 3 8 OK XK
number or federal OR OR
Individual Taxpayer
Identification number 9x - x -_ 9x - x -_
(ITIN)
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Debtor 1

Winona Michele

Coleman

 

First Name

Middle Name

 

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

Last Name

About Debtor 1:

| have not used any business names or EINs.

Case number (i known)

About Debtor 2 (Spouse Only in a Joint Case):

L) | have not used any business names or EINs.

 

Business name

Business name

 

Business name

Business name

 

 

 

 

 

 

 

 

 

EN EN
ENT OT nN OT
5. Where you live If Debtor 2 lives at a different address:
8800 COMANCHE CT
Number Street Number Street
Olivette MO 63132
City State ZIP Code City State ZIP Code
Saint Louis County
County County

If your mailing address is different from the one
above, fill it in here, Note that the court will send
any notices to you at this mailing address.

 

 

 

if Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

Ai over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

LJ | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

( Over the last 180 days before filing this petition,
1 have lived in this district longer than in any
other district.

(J | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2

 
Debtor 1

First Name

Winona _ Michele

Middle Name

Coleman

Last Name

Case number (i known),

ee Tell the Court About Your Bankruptcy Case

 

 

 

 

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file
under i@ Chapter 7
Q) Chapter 11
LJ Chapter 12
C) Chapter 13
8. How you will pay the fee (11 will pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.
LJ I need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).
i | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.
9. Have you filed for WNo
bankruptcy within the
last 8 years? QC) Yes. District When Case number
MM/ DD /YYYY
District When Case number
MM/ DD /YYYY
District When Case number
MM/ DD /YYYY
10. Are any bankruptcy No
cases pending or being
filed by a spouse who is L] Yes. Debtor Relationship to you
not filing this case with District When Case number, if known.
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
MM /DD/YYYY
11. Do you rent your CINo. Go to line 12.
residence? @ Yes. Has your landlord obtained an eviction judgment against you?

Official Form 101

id. No. Go to line 12.

C2 Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Coleman

Last Name

Winona Michele

First Name Middle Name

Debtor 1

 

| Part 3: | Report About Any Businesses You Own as a Sole Proprietor

Case number (if known)

 

12. Are youa sole proprietor @ No. Goto Part 4.

of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

LJ Yes. Name and location of business

 

Name of business, if any

 

Number Street

 

 

City State ZIP Code

Check the appropriate box to describe your business:

(2 Health Care Business (as defined in 11 U.S.C. § 101(27A))
OC) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
(] Stockbroker (as defined in 11 U.S.C. § 101(53A))

LL) Commodity Broker (as defined in 11 U.S.C. § 101(6))

U2 None of the above

 

13. Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a definition of small

business debtor, see
11 U.S.C. § 101(51D).

LI No. 1am not filing under Chapter 11.

the Bankruptcy Code.

if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
can set appropriate deadlines. If you indicate that you are a small business debior, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1){B).

{] No. | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in

(J Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the

Bankruptcy Code.

ea Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you own or have any
property that poses or is
alleged to pose a threat

No
(J Yes. What is the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own

If immediate attention is needed, why is it needed?

 

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

 

 

Number Street
City State ZIP Code
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
 

 

Debtor 1 Winona Michele Coleman Case number (i known)
First Name Middle Name Last Name
Es Explain Your Efforts to Receive a Briefing About Credit Counseling
45, Tell the court whether About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
you have received a
You must check one: You must check one:

briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

7 | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

LI] I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

() | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) am not required to receive a briefing about
credit counseling because of:

CD) incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

] Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so.

(2) Active duty. | am currently on active military

duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

©) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

() I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

(J | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

(2 iam not required to receive a briefing about
credit counseling because of:

C) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so.

CI Active duty. 1am currently on active military

duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5
Debtor 1

Winona Michele

Coleman

 

First Name Middle Name

Last Name

Eo Answer These Questions for Reporting Purposes

Case number (if known),

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

CI} No. Go to line 16b.
i Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

© No. Go to line 16c.
C) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

(No. | am not filing under Chapter 7. Go to line 18.

Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

excluded and No
administrative expenses
are paid that funds will be I Yes
available for distribution
to unsecured creditors?
1s. How many creditersdo J 1-49 L} 1,000-5,000 LL} 25,001-50,000
you estimate that you L) 50-99 LJ 5,001-10,000 LJ 50,001-100,000
owe? L) 100-199 LI 10,001-25,000 C) More than 100,000
LJ 200-999

 

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

ESEAl sign Below

For you

Official Form 101

$0-$50,000

(2 $50,001-$100,000
U $100,001-$500,000
C) $500,001-$1 million

L) $0-$50,000

$50,001-$100,000
(J $100,001-$500,000
£) $500,001-$1 million

L} $1,000,001-$10 million

L) $10,000,001-$50 million
C} $50,000,001-$100 million
CJ $100,000,001-$500 million

C2 $1,000,001-$10 million

L} $10,000,001-$50 million
(3 $50,000,001-$100 million
LI $100,000,001-$500 million

(C $500,000,001-$1 billion

LI $1,000,000,001-$10 billion
(2 $10,000,000,001-$50 billion
(2 More than $50 billion

CI $500,000,001-$1 billion

C) $1,000,000,001-$10 billion
() $10,000,000,001-$50 billion
(J More than $50 billion

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

If | have chosen to file under Chapter 7, 1 am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and ! did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

 
 

Nene

 

 

Signature of Debtor 2

ara of Debtor_-
Executed on j - ne DAG
MM / DD /YYYY

Executed on

MM / DD /YYYY

Voluntary Petition for Individuals Filing for Bankruptcy page 6

 

 
Debtor 4 Winona Michele

Coleman Case number (if known)

 

 

FirstName =~ Middle Name

For you if you are filing this
bankruptcy without an
attorney

If you are represented by
’ an attorney, you do not
need to file this page.

Last Name

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

LJ No

dd Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

Cl No

Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
No
C) Yes. Name of Person ;

Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. l
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to jose my rights or property if | do not properly handle the case.

 

 

% Len ont; 35 x
Signature of Debtor 1 —)° Signature of Debtor 2
4-9) 2G
Date O 2 OQ G Date
MM/DD /YYYY MM/ DD /YYYY

Official Form 104

Contact phone a - 3 a] “Gy 53 Contact phone
Cell phone 3 \4 ° 7] OD “Alo 3 L Cell phone

Email address Email address

 

 

 

Voluntary Petition for Individuals Filing for Bankruptcy page 8

 

 
Fill in this information to identify your case:

 

 

 

 

Debtor 4 Winona Michele Coleman
First Name Middle Name Last Name

Debtor 2

(Spouse, if fiting) First Name Middle Name Last Name

United States Bankruptcy Court for the: Eastern District of Missouri [=

Case number (Q Check if this is an
(I known) amended filing

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Ea Summarize Your Assets

 

 

 

 

 

 

 

Your assets
Value of what you own
© 1. Schedule A/B: Property (Official Form 106A/B) 0.00
14a. Copy line 55, Total real estate, from Schedule A/B.........scssssscssscsseseseeccesneateeneessssnanenineeseseneeenneneesenenenteneneneareneenenaaeetaes $I
4b. Copy line 62, Total personal property, from Schedule A/B.....sscssssssssssseisssssesssssssseseesesesssssssnsseesesseessensnssseeerenneniienasensn $ 21,568.00
1c. Copy line 63, Total of all property on Schedule A/B .....ccsecsssescsessseessseseesserssetseesserssseenseasansenessatneneearensnaeaneesnesseeteoetnens $ 21,568.00
EEF summarize Your Liabilities

Your liabilities
: Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ ___ 11,208.00

 

 

 

 

 

 

_ 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 0.00
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e Of SCHECUIC E/F ........:ssscesssestsenenersteeneensennens $C E
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F ......sssesscseseresecenene + 5 64,078.70

Your total liabilities | $__ 79,286.70

Pika summarize Your Income and Expenses

4. Schedule I: Your income (Official Form 1061)

; $ 2,754.98
Copy your combined monthly income from line 12 Of Schedule 1... see seesseeeteetsensntnnninereessenssenesesenenentanaereneasateanensensanes ————_—_——-

| 5. Schedule J: Your Expenses (Official Form 1064) 3565.10

/ Copy your monthly expenses from line 22c of SCHEGUIC J oo. esussssssesseessesestessseensererensinennensescessssnennnesenneananannneneneitetinncents $ ees

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

 

 
Debtor 1 Winona Michele Coleman Case number (known)
First Name Middle Name Last Name

 

 

Ez Answer These Questions for Administrative and Statistical Records

:

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

CI No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
Yes
7. What kind of debt do you have?
Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 104(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

: U) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 3,562.00

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F.

 

 

 

 

 

Total claim
From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) s_—s———Ci*0 2

9b. Taxes and certain other debts you owe the government. (Copy line 6b.) s_ C00

9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) s_——Ct—=éi«

9d. Student loans. (Copy line 6f.) $ 14,439.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00 :
priority claims. (Copy line 6g.) TTT
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) + 0.00
9g. Total. Add lines 9a through 9f. $ 14,439.00 :

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

 

 

 
Fill in this information to identify your case and this filing:

Winona Michele

Debtor 1

Coleman

 

First Name Middle Name

Debtor 2

Last Name

 

(Spouse, if filing) First Name Middle Name
United States Bankruptcy Court for the:

Case number

Last Name

District of

 

 

 

Official Form 106A/B

 

Schedule A/B: Property

() Check if this is an
amended filing

12/15

 

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

Ea Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

. 1, Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

A No. Go to Part 2.
LJ Yes. Where is the property?

4.1.

 

Street address, if available, or other description

 

 

City State ZIP Code

 

County

If you own or have more than one, list here:

1.2.

 

Street address, if available, or other description

 

 

City State ZIP Code

 

County

Official Form 106A/B

What is the property? Check all that apply.
LJ Single-family home

O) Duplex or multi-unit building

(2 Condominium or cooperative

LJ Manufactured or mobile home

(Y Land

C) investment property

C) Timeshare

C) other

 

Who has an interest in the property? Check one.
CL) Debtor 1 only

C] Debtor 2 only

L} Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

LU] Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

What is the property? Check all that apply.
C) Single-family home

) Duplex or multi-unit building

() Condominium or cooperative

LJ Manufactured or mobile home

L) Land

C) investment property

CJ Timeshare

UL] other

Who has an interest in the property? Check one.
C] Debtor 4 only

LJ Debtor 2 only

L} Debtor 1 and Debtor 2 only

U) At least one of the debtors and another

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Ciaims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

CL) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Schedule A/B: Property

 

page 1

 
 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Winona Michele Coleman Case number (i known),
First Name Middle Name Last Name
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
' fami the amount of any secured claims on Schedule D:
1.3. U Single-family home Creditors Who Have Claims Secured by Property.
Street address, if available, or other description C) Duplex or multi-unit building
UO Condominium or cooperative Current value of the Current value of the
LJ Manufactured or mobile home entire property? portion you own?
C) Land $ $
CL) investment property
City State. zIP Code () Timeshare Describe the nature of your ownership
Q interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
a LY Debtor 1 only
ounty L} Debtor 2 only
Q) Debtor 1 and Debtor 2 only C) Check if this is community property
(2) At feast one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:
2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages 5 0.00
you have attached for Part 1. Write that number here. ...........ssscssscecescecsseeceseeeesneeeeneesensassaseueuaneseusneeeeanenerseenegs Sd

Ee Describe Your Vehicles

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

C) No
Yes
3.4. Make: Chevrolet
Model: Cruze
Year: 2016
63,582

Approximate mileage:

Other information:

 

 

 

 

If you own or have more than one, describe here:

3.2, Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Official Form 106A/B

 

Who has an interest in the property? Check one.

WD Debtor 1 only

C2] Debtor 2 only

L} Debtor 1 and Debtor 2 only

LL) At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
C2 Debtor 1 only

C) Debtor 2 only

() Debtor 1 and Debtor 2 only

() At least one of the debtors and another

LJ Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ 6,768.00 ¢ 6,768.00

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

page 2

 
Coleman

 

Debtor1 Winona Michele
First Name Middle Name
3.3. Make:
Model:
Year:

Approximate mileage:

Other information:

 

 

 

 

3.4, Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Who has an interest in the property? Check one.

C) Debtor 1 only

CI) Debtor 2 only

L) Debtor 1 and Debtor 2 only

L) At least one of the debtors and another

(} Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C3 Debtor 1 only

(2) Debtor 2 only

C) Debtor 1 and Debtor 2 only

CD At least one of the debtors and another

UI Check if this is community property (see
instructions)

Case number (if known),

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

No
CJ Yes

4.1, Make:
Model:
Year:

Other information:

 

 

 

 

If you own or have more than one, list here:

4.2, Make:
Model:
Year:

Other information:

 

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages

Who has an interest in the property? Check one.

C3 Debtor 1 only

(] Debtor 2 only

() Debtor 1 and Debtor 2 only

U) At least one of the debtors and another

U Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

U) Debtor 1 only

C) Debtor 2 only

L) Debtor 1 and Debtor 2 only

U2 At least one of the debtors and another

C) Check if this is community property (see
instructions)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

6,768.00

you have attached for Part 2. Write that mumber here ...............cccccssscssessecrssessnrseanesssseensessnnessssoseseassemesssesnavessarseenennasennaersinasantnsnas

Official Form 106A/B

 

Schedule A/B: Property

page 3

 

 

 
Debtor 1 Winona Michele Coleman

First Name Middle Name Last Name

| Part 3: | Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items?

Case number (i known),

 

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

[ No

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

 

i Yes. Describe......... Household goods and furnishing

 

5 2,000.00

 

 

7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

No

 

i Yes. Describe.......... Televisions, cell phones

 

§ 800.00

 

 

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
No

 

C) Yes. Describe..........

 

$ 0.00

 

 

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

i No

 

C) Yes. Describe..........

$ 0.00

 

 

10. Firearms

Examples: Pistols, rifles, shotguns, ammunition, and related equipment
No

 

LI Yes. Describe..........

 

$ 0.00

 

 

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

L) No

 

id Yes. Desoribe..........| Everyday clothes

 

§ 2,000.00

 

 

12. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver

 

No
£] Yes. Deseribe..........

 

$ 0.00

 

 

13.Non-farm animals
Examples: Dogs, cats, birds, horses

id No

 

CJ Yes. Describe..........

 

§ 0.00

 

 

14. Any other personal and household items you did not already list, including any health aids you did not list

4 No

 

C) Yes. Give specific
information. ........04

 

$ 0.00

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that mumber here oo... essssssssssssesssssssssessssessseccssensseessssccsssecnsesassscesvecssuecsusessscensueecuaeeseaseesuenneaesvecsaosens >

Official Form 106A/B

Schedule A/B: Property

 

$ 4,800.00

 

 

 

page 4

 

 
Debtor1 - Winona Michele Coleman Case number (i known),

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Name Middle Name Last Name
Sa Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
4 No
CD VES weeessssssssssessssseesseseessesstetcesseeseeeeeeeceetieeestssusneesuaneerannseriesstetiassesiussetvasssetnsnenasseeeessstsnsorsesssset CASH! ceccscccssssssseeseee $ 0.00
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
No
CD Yes. Institution name:
47.1. Checking account: St Louis Community Credit Union $ 0.00
17.2. Checking account: $
47.3. Savings account: St Louis Community Credit Union $ 0.00
17.4. Savings account: $
17.5, Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: $
17.9, Other financial account: $
18, Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
No
i - Institution or issuer name:
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
No Name of entity: % of ownership:
L) Yes. Give specific 0% %
information about 0
THEM... eects 0% %
0% x»
Official Form 106A/B Schedule A/B: Property page 5
Debtor 1 Winona Michele Coleman Case number (i known)
First Name Middle Name Last Name

 

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

No
C) Yes. Give specific Issuer name:

information about
THEM... cceseceeeeeeees $

 

 

 

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

QO) No
Yes. List each
account separately. Type of account: Institution name:
401(k) or simitar plan; Nationwide $ 40,000.00
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
id No
TD Ves ceeccesssssssssssssesesee Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: g
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
1 No
CD Ves voesssssscsssssessnssesss Issuer name and description:
$
$
$

 

Official Form 106A/B Schedule A/B: Property page 6

 

 
Debtor1 Winona Michele Coleman Case number (itknown)

 

 

First Name Middle Name Last Name

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
No
ee

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

Y No

 

C) Yes. Give specific
information about them....

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Intemet domain names, websites, proceeds from royalties and licensing agreements

YW No

 

C) Yes. Give specific
information about them....

 

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

Y No

 

C) Yes. Give specific
information about them....

 

 

 

Money or property owed to you?

28. Tax refunds owed to you
No
UO) Yes. Give specific information
about them, including whether

you already filed the returns State:
and the tax Years. ......cssesses

 

Federal:

Local:

 

 

 

29. Family support

Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

No
C) Yes. Give specific information..............

 

Alimony:
Maintenance:
Support:

Divorce settlement:

Property settlement:

 

 

 

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else

W No

 

L] Yes. Give specific information...

 

 

 

Official Form 106A/B Schedule A/B: Property

Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

A fi Ff Hf ff

page 7

aces cae a mmaamamaamamaaamasaamaaamasaaaaaaaaaaaaaamaaaamaaaaaaaaaaaamamamaaataaaaaaaaaaaaasaaamaaamaaaaasasaaaaaaaaaaamamaaaamaaaaalaaaaadamaaaaaaaaamaaaaaasamaaaaaaaaaamaaacaaaaaaaaaaaaaaadasaaasaaaaaaaaaaaaaaaaaaaaadaaaaaaaaaaaaaaaasaasamaaaaaaaaaaaascscaaassasasacccacacaacccccsscccccccc
Debtor 1 Winona Michele Coleman Case number (known).
First Name Middle Name Last Name

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

Wd No

C} Yes. Name the insurance company —_ Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

§.

 

 

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

No

L} Yes. Give specific information..............

 

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

Wd No

O) Yes. Describe each claim...

 

 

 

 

34, Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

id No

C) Yes. Describe each claim. ose.

 

 

 

 

35. Any financial assets you did not already list

id No

(] Yes. Give specific information............ $

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

for Part 4. Write that mumber here ......c..cccccccccscssssscssssesscesssssssssssssssessssssesssssecsssssecsessecessseccesnsccesnscseseutessnseesnesecerssessssneansseessansensssnes > $ 10,000.00

 

 

 

Ca Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
i No. Go to Part 6.
CI Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims

 

or exemptions.
38. Accounts receivable or commissions you already earned
Q) No
() Yes. Describe.......
5

 

 

 

39. Office equipment, furnishings, and supplies
Examples; Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

Ci No
CJ Yes. Describe....... s

 

 

 

Official Form 106A/B Schedule A/B: Property page 8

 
Debtor 1 Winona Michele Coleman Case number (it known)
First Name Middle Name Last Name

 

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

LJ No
U) Yes. Describe....... $

 

 

 

 

41. Inventory

L) No

 

U) Yes. Describe.......

 

 

42. Interests in partnerships or joint ventures

C) No

CL) Yes. Describe....... Name of entity: % of ownership:
% $
% $
% 3

43. Customer lists, mailing lists, or other compilations
CJ No
C) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
LJ No
C) Yes. Describe........

 

 

 

 

44, Any business-related property you did not already list
C) No

C) Yes. Give specific
information .........

 

 

 

 

Ff Ff Ff Ff Ff HF

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $
for Part 5, Write that number here ..........cccccscsssssssssssssseesssssssecssssssecscsssssssessecsesteceesuncseeessuserersnssssssssassenseessesonssssssenseenssseceesneneeseereey >

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
W No. Go to Part 7.
Q) Yes. Go to line 47.
Current value of the
portion you own?
Do not deduct secured claims

 

 

 

 

or exemptions.
47, Farm animals
Examples: Livestock, poultry, farm-raised fish
LI No
oe
5
Official Form 106A/B Schedule A/B: Property page 9
Debtor 1 Winona Michele Coleman Case number (if known’

First Name Middle Name Last Name

 

 

48, Crops—either growing or harvested

CJ} No

L) Yes. Give specific
information. ............ $

 

 

49.Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LJ No
CD VOS veceecccesessssssesssen
$
50.Farm and fishing supplies, chemicals, and feed
LJ No
i (<n
$
51. Any farm- and commercial fishing-related property you did not already list
CL No
L) Yes. Give specific
information. ............ $
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that mUMber here ........cccccssssssssessssccccssssccssssssscsssssesscssssrsssesssesnenseescecseseeeeesnuesessnveeeceessunanscenseeessssssuesssseeeaneeaey >
Describe All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
No
C) Yes. Give specific $
information. ............ $
54. Add the dollar value of all of your entries from Part 7. Write that number here oo... cess essences seseseeneeseeeteeeeees > $
List the Totals of Each Part of this Form
55. Part 1: Total real estate, lime 2 .oo......cccccscssscsssssssssssssseccssssesssssecsesssssescssosssscsscsssussscssnssseseeessnssescesnsessceccanseseessnnatecssesnsnecseeassteessusesonssssasee > gs ——~i 00
56. Part 2: Total vehicles, line 5 $ 6,768.00
57. Part 3: Total personal and household items, line 15 $ 4,800.00
58. Part 4: Total financial assets, line 36 $ 10,000.00
59. Part 5: Total business-related property, line 45 $ 0.00
60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00
61. Part 7: Total other property not listed, line 54 +5 0.00
62. Total personal property. Add lines 56 through 61. ...........sce0 $ 21,568.00 Copy personal property total > +#$ 21,568.00
63. Total of all property on Schedule A/B. Add line 55 + lim@ 620.00... ecssescessserssnssssuseesessevsecounoeenseateesaessnssesseneseserseneengeras $ 21,568.00
Official Form 106A/B Schedule A/B: Property page 10
 

 

Fill in this information to identify your case:

 

 

 

 

Debtor1 Winona Michele Coleman
First Name Middie Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: Eastern District of Missouri [-| -
Case number () Check if this is an
(if known) amended filing

 

Official Form 106C

 

Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

| Part 1: | Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

© You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
Q) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
re ption; Chevrolet Cruze $6,768.00 Ds § 513.430.1(5)
Line from A 100% of fair market value, up to
Schedule A/B: 3.1 any applicable statutory limit
ene iption, Household aoods $2,000.00 Qs § 513.430.1(1)
' 100% of fair market value, up to
Line f :
Schedule AB: § any applicable statutory limit
ane iption: Electronics $800.00 Os § 513.430.1(1)
Line from 4 100% of fair market value, up to

 

Schedule A/B: 7 any applicable statutory limit

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

w No

UO) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
(9 No
) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2

 
Debtor 1

Winona

Michele

Coleman

 

First Name

Brief
description:

Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Official Form 106C

Middle Name

ES Additional Page

Brief description of the property and line
on Schedule A/B that lists this property

Last Name

Current value of the

portion you own

Case number (i known)

Amount of the exemption you claim Specific laws that allow exemption

Check only one box for each exemption

§ 513.430.1(1)

 

Wf 100% of fair market value, up to

 

11 U.S.C. § 522(b)

 

 

 

C) 100% of fair market value, up to

 

 

C) 100% of fair market value, up to

 

 

() 100% of fair market value, up to

 

 

C2) 100% of fair market value, up to

 

 

CL) 100% of fair market value, up to

 

 

(3 100% of fair market value, up to

 

 

U 100% of fair market value, up to

 

 

£) 100% of fair market value, up to
any applicable statutory limit

 

 

(J 100% of fair market value, up to
any applicable statutory limit

 

Copy the value from
Schedule A/B

Everyday Clothes $ 2,000.00 O¢$

11

—_ any applicable statutory limit

401K $ 10,000.00 Us

” Gd 100% of fair market value, up to

21 any applicable statutory limit
$ Os

——_ any applicable statutory limit
$ Lis

—_— any applicable statutory limit
$ Lis

—__. any applicable statutory limit
$ igs

— any applicable statutory limit
$ Lis

—_ any applicable statutory limit
$ Os

——_. any applicable statutory limit
$ Os

————_— any applicable statutory limit
$ Os
$ Us
$ i$

 

 

 

Schedule C: The Property You Claim as Exempt

L) 100% of fair market value, up to
any applicable statutory limit

 

page 2_of 2
Fill in this information to identify your case:

Debtor 1 Winona

Michele

Coleman

 

First Name

Debtor 2

Middie Name

Last Name

 

(Spouse, if filing) First Name

Middle Name

Last Name

United States Bankruptcy Court for the: Eastern District of Missouri

Case number

 

 

(If known)

 

Official Form 106D

 

Schedule D: Creditors Who Have Claims Secured by Property

(3 Check if this is an
amended filing

12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
Q) No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

Yes. Fill in all of the information below.

ik List All Secured Claims

[2.1 GM Financial

 

Creditors Name

2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.
As much as possible, list the claims in alphabetical order according to the creditor's name.

Describe the property that secures the claim:

Column A Column B Column C
Amount of claim Value of collateral. Unsecured
Do not-deduct the that supports this _ portion
value of collateral. claim if any

511,208.00 , _ 6,768.00 g 4,440.00

 

 

 

 

2016 Chevrolet Cruze

 

 

 

 

P.O. Box 181145

Number Street

Arlington TX 76096
City State ZIP Code

Who owes the debt? Check one.

wf Debtor 1 only

(I Debtor 2 only

(2 Debtor 1 and Debtor 2 only

(2 Atleast one of the debtors and another

(2 Check if this claim relates to a
community debt

Date debt was incurred

As of the date you file, the claim is: Check all that apply.
a Contingent

() Unliquidated

Q Disputed

Nature of lien. Check ail that apply.

Pf An agreement you made (such as mortgage or secured
car loan)

QO Statutory lien (such as tax lien, mechanic's lien)

OQ Judgment lien from a lawsuit

(2 Other (including a right to offset)

Last 4 digits of account number

 

 

 

 

 

 

 

 

 

 

 

 

| 2.2) Describe the property that secures the claim: $ $ $
Creditor’s Name
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
O) unliquidated
City State ZIP Code QO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
O Debtor 1 only U An agreement you made (such as mortgage or secured
LJ Debtor 2 only car loan)
QO) Debtor 4 and Debtor 2 only O Statutory lien (such as tax lien, mechanic’s lien)
U) Atleast one of the debtors and another (2 Judgment lien from a lawsuit
CQ other (including a right to offset)
C) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number__s____ ___
Add the dollar value of your entries in Column A on this page. Write that number here: b_—11,208.00 |

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

page 1 of 1_

 
Fill in this information to identify your case:

Michele

Middle Name

Coleman

Last Name

Winona

First Name

Debtor 1

 

Debtor 2
(Spouse, if filing) First Name

 

Middie Name Last Name

United States Bankruptcy Court for the: Eastern District of Missouri

 

C1 Check if this is an

Case number amended filing

(If known)

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

 

 

12/15

 

| Part 1: | List All of Your PRIORITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?

No. Go to Part 2.
OQ Yes.

- 2, List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim itis. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

 

QO) Disputed

Total claim Priority Nonpriority
amount amount
2.1 :
Last 4 digits of account number _ $ $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
City State ZIP Code Q) Contingent
; {) Unliquidated
Who incurred the debt? Check one. 2 Disputed
! C2 Debtor 1 only
: ©) Debtor 2 only Type of PRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only QC) Domestic support obligations
At least one of the debtors and another (] Taxes and certain other debts you owe the government
CI Check if this claim is for a community debt (2 Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
O No OC) other. Specify
C) Yes
2 | Last 4 digits of accountnumber ss _  tséS $ $
i Priority Creditor’s Name
i When was the debt incurred?
Number Street
: As of the date you file, the claim is: Check all that apply.
C) Contingent
: City State__ZIP Code QO) unliquidated

CJ) Debtor 4 only

C) Debtor 2 only

CY Debtor 1 and Debtor 2 only

(C) At least one of the debtors and another

() Check if this claim is for a community debt

Is the claim subject to offset?
UI No
Oves

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Type of PRIORITY unsecured claim:
C) Domestic support obligations
(2) taxes and certain other debts you owe the government

(2 Claims for death or personal injury while you were
intoxicated

Q) other. Specify

 

page 1 of \5

aaa ASC iscsi Lc 1c ccc. Cccticcz ccc ccacLcc Lc
Michele

Last Name

Winona Coleman

First Name

Debtor 1 Case number (if known),

 

Middle Name

 

List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

L} No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

. 4, List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
: nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured

 

claims fill out the Continuation Page of Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| Total claim
E+ | Account Resolution Corp Last 4 digits of account number_ 161.00
Nonpriority Creditor’s Name 01/15/2016 $C
: : . >
17600 Chesterfield Airport Rd When was the debt incurred? = Vt! DViEN IS
: Number Street
Chesterfield MO 63005
City State ZIP Gode As of the date you file, the claim is: Check all that apply.
wf Contingent
Who incurred the debt? Check one. C) Untiquidated
i Debtor 1 only im Disputed
i C1 Debtor 2 only
(2 Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(Cl At least one of the debtors and another Student loans
(©) Check if this claim is for a community debt QO Obligations arising out of a separation agreement or divorce
: that you did not report as priority claims
Is the claim subject to offset? LJ Debts to pension or profit-sharing plans, and other similar debts
4 No W& other. specify Meidcal
U) Yes
2 | BJC Healthcare Last 4 digits ofaccountnumber g ___ 200.00
i Nonpriority Creditors Name When was the debt incurred? 1/27/2016
P.O. Box 958410
Number Street
63195 As of the date you file, the claim is: Check all that apply.
City State ZIP Code w Contingent
Who incurred the debt? Check one. Q) Unliquidated
Debtor 1 only CI Disputed
i Q) Debtor 2 only _
| O debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:
() At least one of the debtors and another (J Student loans
: ean wo . {J Obligations arising out of a separation agreement or divorce
QO) Check if this claim is for a community debt that you did not report as priority claims
Is the claim subject to offset? L) Debts to pension or profit-sharing plans, and other similar debts
J No @ other. Specify Medical
QO) Yes
“3 | Blue Frog Loans Last 4 digits of account number $ 604.00
i Nonpriority Creditor’s N
i onprionly Creditors Name When was the debt incurred? 02/17/2017 :
i P.O. Box 725
Number Street
Fenton MO 63026 ' . a
chy Suis FP Code As of the date you file, the claim is: Check all that apply.

Who incurred the debt? Check one.

ef Debtor 1 only

C) Debtor 2 only

UJ Debtor 1 and Debtor 2 only

(Cd At least one of the debtors and another

C] Check if this claim is for a community debt

Is the claim subject to offset?
id No
C) Yes

9 Contingent
QC] Uniiquidated
Ol Disputed

Type of NONPRIORITY unsecured claim:

{J Student loans

O Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

() Debts to pension or profit-sharing plans, and other similar debts
Wi Other. Specify_Loan

page 7 of IH

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

 
Debior 1

Winona Michele

Coleman

 

First Name Middle Name Last Name

Case number (if known)

Ea Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 106E/F

 

 

 

Who incurred the debt? Check one.

@ Debtor 1 only

U) Debtor 2 only

() Debtor 1 and Debtor 2 only

C2 At least one of the debtors and another

(] Check if this claim is for a community debt

Is the claim subject to offset?

wv No
C) Yes

C) unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

(2 student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

U2 Debts to pension or profit-sharing plans, and other similar debts

Wf other. Specify_Insurance

Schedule E/F: Creditors Who Have Unsecured Claims

 

: After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
4.4 a
CCS Collections Last 4 digits of accountnumber $ 291 .00:
: Nonpriority Creditors Name ; 01/29. 12016 :
P.O. Box 607 When was the debt incurred?
: Number Street wo
Norwood MA 02062 As of the date you file, the claim is: Check all that apply.
City State ZIP Code sf Contingent
QO) unliquidated
i Who incurred the debt? Check one. 2 Disputed
4@ Debtor 4 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only O Student loans
: At least one of the debtors and another CQ) Obfigations arising out of a separation agreement or divorce that
QC) Check if this claim is for a community debt you did not report as priority claims —
: C) Debts to pension or profit-sharing plans, and other similar debts
: Is the claim subject to offset? Wf other. Specify_Insurance
: W no
C) Yes
4.5
CCS Collections Last 4 digits of accountnumber $ 87.00.
Nonpriority Creditors Name :
P.O. Box 607 When was the debt incurred? 02/18/2018
Number Street As of the date you file, the claim is: Check all that appl
- Norwood MA 02062 “oN pe.
City State ZIP Code ad Contingent
: QO unliquidated
i Who incurred the debt? Check one. 2 Disputed
Wf Debtor 1 only
U1 Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only U Student loans
At least one of the debtors and another O Obligations arising out of a separation agreement or divorce that
' U) Check if this claim is for a community debt you did not report as priority claims
: OC) Debts to pension or profit-sharing plans, and other similar debts
: Is the claim subject to offset? W@ other, Specify_Insurance
Wi No
(2 Yes :
4.6 | 5 101.00
Caine and Weiner Last 4 digits of accountnumber :
Nonpriority Creditors Name
When was the debt incurred? 01/17/2016
P.O. Box 55848 ————
Number Street As of the date you file, the claim is: Check all that appl
Sherman Oaks CA 91413 youre: , Ply.
City State ZIP Code 7. § Contingent

pane “2 of IS

 
Debtor 1

 

First Name Middle Name Last Name

Case number (if known),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
4.7 at
Capital Accounts LLC Last 4 digits of account number ___ _ $ 229.00:
Nonpriority Creditor’s Name
P.O. Box 140065 When was the debt incurred? 01/15/2018
Number le As of the date you file, the claim is: Check all that app!
Nashville TN 37214 of the date you file, the claim is: Check all that apply.
City State ZIP Code if Contingent
Q) unliquidated
Who incurred the debt? Check one. © bisputed
; uf Debtor 4 only
OQ) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only (2 student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
U) Check if this claim is for a community debt you did not report as priority claims
: CO) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? WD other. specify Medical
af No
Q) Yes
4.8 -
Capital Accounts LLC Last 4 digits of account number _ g___ 215.21
Nonpriority Creditor’s Name :
P.O. Box 140065 When was the debt incurred? 01/25/2018
Number Street As of the date you file, the claim is: Check all that appl
Nashville TN 37214 ° yous: pPly.
City State ZIP Code Wd Contingent
; () Unliquidated
Who incurred the debt? Check one. OQ Disputed
: 4 Debtor 1 only
LU] Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only OO Student loans
: At least one of the debtors and another O Obligations arising out of a separation agreement or divorce that
(] Check if this claim is for a community debt you did not report as priority claims
: (3 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? W@ other. Specify Medical
a No
: UO) Yes
4.9 | 5192.38
: Capital Accounts LLC Last 4 digits of account number
: Nonpriority Creditors Name
P.O. Box 140065 When was the debt incurred? 03/12/2018
| Number Sioat . As of the date you file, the claim is: Check ail that app!
_ Nashville TN 37214 yousnes pPly.
‘ City State ZIP Code af Contingent

Official Form 106E/F

Who incurred the debt? Check one.

id Debtor 4 only

C2 Debtor 2 only

C) Debtor 1 and Debtor 2 only

Q] At least one of the debtors and another

CI Check if this claim is for a community debt
Is the claim subject to offset?

Wi No
C) ves

C) unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

U Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

(2 Debts to pension or profit-sharing plans, and other similar debts

@ other. Specify Medical

Schedule E/F: Creditors Who Have Unsecured Claims

page4 f 15

iC ccc caesar
Debtor 1

Winona Michele Coleman

 

First Name Middle Name Last Name

Case number (if known),

Eo Your NONPRIORITY Unsecured Claims — Continuation Page

i

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
4.1 7
Capital One Bank Last 4 digits of accountnumber $ 2,782.00.
Nonpriority Creditor’s Name . 03. 4 7 /201 7
P.O. Box 85015 When was the debt incurred?
Number atest As of the date you file, the claim is: Check all that appt
Richmond VA 23285 of the date you file, the claim is: Check all that apply.
City State ZIP Code wf Contingent
; QO} unliquidated
Who incurred the debt? Check one. OQ) Disputed
bd Debtor 1 only
i C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only O Student loans
: At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
Q) Check if this claim is for a community debt you did not report as priority claims _,
: L) Debts to pension or profit-sharing plans, and other similar debts
i Is the claim subject to offset? W@ other. specify Credit Card
a No
QC) Yes
4.1
Clear Line Loans Last 4 digits ofaccountnumber g 2,51 0.00
Nonpriority Creditor’s Name
wW the debt incurred? 02/14/2017
2520 St Rose Parkway Ste 111 hen was the debt Incurred? ——_—————
Number Street As of the date you file, the claim is: Check all that appl
| Henderson NV 89074 ° e you mse neck oe
: City State ZIP Gade Wf Contingent
: ; Q) unliquidated
Who incurred the debt? Check one. 2 disputed
ff Debtor 1 only
U) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only O student loans
At least one of the debtors and another C1 obligations arising out of a separation agreement or divorce that
: (J Cheek if this claim is for a community debt you did not report as priority claims _.
i C) Debts to pension or profit-sharing plans, and other similar debts
i Is the claim subject to offset? W@W other. Specify Loan
QO) Yes
1 5 385.09
Convergent Outsourcing Last 4 digits of accountnumber
Nonpriority Creditor’s Name
P.O. Box 9004 When was the debt incurred? 02/17/2016
Numb Street
Renton re WA 98057 As of the date you file, the claim is: Check all that apply.
City State ZIP Code W@ Contingent

Official Form 106E/F

Who incurred the debt? Check one.

2 Debtor 1 only

U2) Debtor 2 only

C) Debtor 1 and Debtor 2 only

C2 Atleast one of the debtors and another

() Check if this claim is for a community debt
Is the claim subject to offset?

ua No
UI Yes

QC] unliquidated
O Disputed

Type of NONPRIORITY unsecured claim:

LJ Student loans

oO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C2 Debts to pension or profit-sharing plans, and other similar debts
@ other. Specify Cellular Bill

Schedule E/F: Creditors Who Have Unsecured Claims

 

page Sot IB

 
Debtor 1

Winona Michele Coleman

 

First Name Middle Name Last Name

Case number (i known)

Es Your NONPRIORITY Unsecured Claims — Continuation Page

'

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

' After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Totai claim

4.1. 7 43
Credit Clearing House Last 4 digits of accountnumber $ FY
Nonpriority Creditor’s Name

» 01/14/2016

P.O. Box 1209 When was the debt incurred?

| Number le As of the date you file, the claim is: Check all that app!

| Louisville KY 40202 of the date you file, the claim is: Check all that apply.

: City State ZIP Code tf Contingent

Q unliquidated

: Who incurred the debt? Check one. OQ) Disputed

ed Debtor 1 only

C) Debtor 2 only Type of NONPRIORITY unsecured claim:

C2) Debtor 1 and Debtor 2 only O Student loans

i Cy At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that

i . ane :

i () Check if this claim is for a community debt you did not report as priority claims a

i U2 Debts to pension or profit-sharing plans, and other similar debts

Is the claim subject to offset? @ other. specify Medical

: a No

C) Yes

ft igi 4,631 00

Department of Education Last 4 digits of account number $ 4, w

; Nonpriority Creditors Name

: Wh debt i d? 06/14/2017

| 421 South 13th St en was the debt incurre

Number Street As of the date you file, the claim is: Check ail that appi

Lincoln NE 68508 youn PPYy.

City State ZIP Gode @ Contingent

: QJ Unliquidated

} Who incurred the debt? Check one. OQ) disputed
tf Debtor 1 only

2 Debtor 2 only Type of NONPRIORITY unsecured claim:

5 Debtor 1 and Debtor 2 only H student loans

i At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that

: QO) Check if this claim is for a community debt you did not report as priority claims 7

i (2 Debts to pension or profit-sharing plans, and other similar debts

: Is the claim subject to offset? L) Other. Specify

ww No
OC Yes :

4.1! 5 9,808.00.

Department of Education Last 4 digits of account number

: Nonpriority Creditor’s Name

Wh he debt incurred? 01/15/2014

421 South 13th St en was the debt incurre ET OIL

: Number Street .

: . a hi 2 Chi that .

Lincoln NE 68508 As of the date you file, the claim is: Check all that apply.

' City State ZIP Code id Contingent

Official Form 106E/F

Who incurred the debt? Check one.

if Debtor 1 only

U2 Debtor 2 only

() Debtor 1 and Debtor 2 only

QO) At least one of the debtors and another

CI Check if this claim is for a community debt

Is the claim subject to offset?

Wd no

Cl Yes

Q Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

af Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C2 Debts to pension or profit-sharing plans, and other similar debts
C) other. Specify

Schedule E/F: Creditors Who Have Unsecured Claims

 

page (pof I5

 
Debtor 1

Winona Michele Coleman

 

First Name Middle Name Last Name

Case number (i known).

ES Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 106E/F

 

 

 

Who incurred the debt? Check one.

i Debtor 4 only

U) Debtor 2 only

U) Debtor 1 and Debtor 2 only

Q) At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

i No

QC) Yes

C) Untiquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

i other. Specify Credit Card

Schedule E/F: Creditors Who Have Unsecured Claims

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
4414p -
Diversified Consultants Inc Last 4 digits of account number $ 358.09.
i Nonpriority Creditors Name ; 0 5, 14 7 /201 8 :
P.O. Box 551268 When was the debt incurred?
j Number ee As of the date you file, the claim is: Check all that app!
Jacksonville FL 39255 of the date you file, the claim is: Check all that apply.
City State ZIP Code f Contingent
QO) unliquidated
Who incurred the debt? Check one. @ Disputed
| bd Debtor 1 only
: C) Debtor 2 only Type of NONPRIORITY unsecured claim:
| 4 Debtor 1 and Debtor 2 only 0 Student loans
: At least one of the debtors and another u Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims -
O) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. Specify Cellular Bill
af No
C) Yes
At igi 609 00
Douglas Chancellor Meyer Last 4 digits of account number = $ .
Nonpriority Creditor’s Name
Wh th incurred? 05/28/2019
1000 Fairgrounds Rd Suite 200 en was the debt incurre TT
Number Street As of the date you file, the claim is: Check all that app!
Saint Charles MO 63301 youre. “mae pPly.
City State ZIP Code &@ Contingent
: ; C2 Unliquidated
Who incurred the debt? Check one. O) Disputed
i if Debtor 1 only
: (CJ Debtor 2 only Type of NONPRIORITY unsecured claim:
i ’ 4 Debtor 1 and Debtor 2 only O Student loans
: At least one of the debtors and another (2 Obligations arising out of a separation agreement or divorce that
O Cheek if this claim is for a community debt you did not report as priority claims 7
: C) Debts to pension or profit-sharing plans, and other similar debts
' Is the claim subject to offset? W@ other. Specify Loan
: uf No
Q) Yes
a 5 2,652.00
Elizabeth Josephine Early Last 4 digits of account number
Nonpriority Creditor's Name
: . . When the debt incurred? 01/01/2015
9300 Dielman Industrial Dr Suite 100 was mee ———_—
Number Street As of the date you file, the claim is: Check all that app!
: Saint Louis MO 63132 you Tile, : pply.
City State ZIP Code w@ Contingent

page 7 of I5

 
Debtor 1

Winona Michele Coleman

 

First Name Middle Name Last Name

Case number (i known),

Ea Your NONPRIORITY Unsecured Claims — Continuation Page

 

: After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

Total claim

 

 

 

 

 

 

 

 

 

 

 

 

 

4.1! |
Enhanced Recovery Company Last 4 digits of account number __ _ __ ¢ 223.00
Nonpriority Creditor's Name ; 0 4 /2 5 /20 4 6 :

P.O. Box 57547 When was the debt incurred?

i Number Street a

Jacksonville FL 39941 As of the date you file, the claim is: Check ail that apply.

City State ZIP Code @ Contingent

: Q) unliquidated

: Who incurred the debt? Check one. ©) Disputed

@ Debtor 1 only

L) Debtor 2 only Type of NONPRIORITY unsecured claim:

4 Debtor 1 and Debtor 2 only D Student foans

: At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
: C) Check if this claim is for a community debt you did not report as priority claims

: C) Debts to pension or profit-sharing plans, and other similar debts
: Is the claim subject to offset? W@ other. specify Cable Service

uw No

C) Yes

ea igi 5,829 00

Joni Realty Company Last 4 digits of accountnumber $ 0, UU)

: Nonpriority Creditors Name :

When was the debt incurred? 05/28/2019

928 McKnight Rd en ‘ ———
' Number Street :
: . . t , th im is: C that . '
Saint Louis MO 63132 As of the date you file, the claim is: Check all that apply.
City State ZIP Code @ Contingent
; C) unliquidated
Who incurred the debt? Check one. OD disputed
: tf Debtor 1 only
CJ Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only (2 student loans
At least one of the debtors and another QO) Obligations arising out of a separation agreement or divorce that
: se abt ' you did not report as priority claims
UC) Check if this claim is for a community debt
; C Debts to pension or profit-sharing plans, and other similar debts
‘ Is the claim subject to offset? @ other. Specify Apartment
: Wf No
: Q) Yes

4.2 | ¢ 553.00
Kohls Capital One Last 4 digits of accountnumber
Nonpriority Creditor's Name

When was the debt incurred? 05/14/2016
P.O. Box 3115 oo
Number Street
. , th im is: Ch that .
Milwaukee Wi 53201 As of the date you file, the claim is: Check all that apply.
City State ZIP Code &@ Contingent

Official Form 106E/F

A i acc LS LL CC icc.

Who incurred the debt? Check one.

id Debtor 1 only

C) Debtor 2 only

() Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

Wf No
QO) Yes

OO) unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

i Other. Specify Credit Card

Schedule E/F: Creditors Who Have Unsecured Claims

page $ of I5
Debtor 1

Winona Michele Coleman

 

First Name Middle Name Last Name

Case number (if known),

 

ae NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
4.2: -
Kramer and Frank P.C. Last 4 digits of account number _ $ 463.20:
Nonpriority Creditors Name ; 06/14/2016 :
9300 Dielman Industrial Dr When was the debt incurred? = _—
Numer eet As of the date you file, the claim is: Check all that app!
St Louis MO 63132 of the date you file, the claim is: Check all that apply.
City State ZIP Code &@ Contingent
QO) unliquidated
Who incurred the debt? Check one. OQ) Disputed
a Debtor 1 only
i (J Debtor 2 only Type of NONPRIORITY unsecured claim:
q Debtor 1 and Debtor 2 only Student loans
: At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
i (3 Check if this claim is for a community debt you did not report as priority claims 7
UC) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? W@ other. Specity Medical
@ No
C) Yes
4.2: 7
Kramer and Frank P.C. Last 4 digits of account number $_2,659.21
i Nonpriority Creditors Name :
: . Wh th i a? 05/21/2017
9300 Dielman Industrial Dr en was the debt incurred?
, Number Street As of the date you file, the claim is: Check all that appl
St Louis MO 63132 © cate you mere res ae ape:
City State ZIP Code @ Contingent
; QQ Unliquidated
| Who incurred the debt? Check one. ©) Disputed
i if Debtor 1 only
: C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only O) Student loans
: At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
i (2 Check if this claim is for a community debt you did not report as priority claims ,
: (2 Debts to pension or profit-sharing plans, and other similar debts
: Is the claim subject to offset? @ other. Specity Credit Card
dd No
i (2) Yes
4.2] 5 2,156.00
Lincoln Financial Group Last 4 digits of account number :
i Nonpriority Creditor’s Name
: an ; When was the debt incurred? 01/25/2016
- 8801 Indian Hills Drive nwas the cance’
Number" Street As of the date you file, the claim is: Check all that appI
| Omaha NE 68114 areyou® Nee tenes pp:
i City State ZIP Code s@ Contingent

Official Form 106E/F

Who incurred the debt? Check one.

L) Debtor 1 only

C) Debtor 2 only

(A Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

QO) Cheek if this claim is for a community debt

Is the claim subject to offset?

(No
Ci Yes

QO Unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

C} Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
C) Debits to pension or profit-sharing plans, and other similar debts

i other. Specify Loan

Schedule E/F: Creditors Who Have Unsecured Claims

 

pane Mor 16

 
Debtor 1

Winona Michele Coleman

 

First Name Middle Name Last Name

Case number (if known).

Ea Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
4.2! 7
Medical West Last 4 digits of account number $ 56.62,
Nonpriority Creditors Name , 01/24/2016 :
9301 Dielman Industrial Dr When was the debt Incurred? =
- Number Street As of the date you file, the claim is: Check all that app!
Saint Louis Mo 63132 of the date you file, the claim is: Check all that apply.
Gily State ZIP Gode if Contingent
: (2 Unliquidated
i Who incurred the debt? Check one. © disputed
' a Debtor 1 only
() Debtor 2 only Type of NONPRIORITY unsecured claim:
| 4 Debtor 1 and Debtor 2 only O Student loans
; At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
: (I Check if this claim is for a community debt you did not report as priority claims —
: L) Debts to pension or profit-sharing plans, and other similar debts
: Is the claim subject to offset? W@ other. specify Medical
a No
: QO) Yes
4.21
Medicredit Inc Last 4 digits of account number $ 1,677.97
Nonpriority Creditors Name :
tincurred? 01/19/2017
P.O. Box 1629 When was the debt incurred?
Number nest As of the date you file, the claim is: Check all that appl
Maryland Heights MO 63043 of the date you ile, the claim lei Sneck ater |PPy:
City State ZIP Code W@ Contingent
UO Unliquidated
Who incurred the debt? Check one. O) disputed
Debtor 1 only
C1 Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only 2 Student loans
At least one of the debtors and another CQ) Obligations arising out of a separation agreement or divorce that
CJ Check if this claim is for a community debt you did not report as priority claims 7
i U2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. Specity Medical
i
ad No
: C) Yes
4.2 ¢ _ 678.02
"Metropolitan St Louis Sewer District Last 4 digits of account number _____
4 Nonpriority Creditor's Name
P.O. Box 437 When was the debt incurred? 12/14/2018
j Number Seek As of the date you file, the claim is: Check all that appl
_ Saint Louis MO 63166 are yousnes “wae ply.
; City State ZIP Code @ Contingent

Official Form 106E/F

Who incurred the debt? Check one.

4d Debtor 1 only

U) Debtor 2 only

C) Debtor 1 and Debtor 2 only

QO) At least one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

a No
OC) Yes

Q Unliquidated
QO) Disputed

Type of NONPRIORITY unsecured claim:

(J Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

(2 Debts to pension or profit-sharing plans, and other similar debts

/ other. Specify Utility Bill

Schedule E/F: Creditors Who Have Unsecured Claims

page [Oot IS

acs 11 acca ccc
Debtor 1

 

First Name Middie Name Last Name

Case number (if known)

ea Your NONPRIORITY Unsecured Claims — Continuation Page

 

: After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.2: a
Mid County Orthopaedic Last 4 digits of account number $ 175.41
Nonpriority Creditors Name 01/25/2018 ‘ '
. ?
845 N New Ballas Ct Suite 200 When was the debt Incurred? =~ ———“_—_—
Number Street ra
Saint Louis MO 63141 As of the date you file, the claim is: Check all that apply.
City State ZIP Code af Contingent
; CQ) unliquidated
Who incurred the debt? Check one. © Disputed
2 Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
: 5 Debtor 1 and Debtor 2 only © Student loans
At least one of the debtors and another oO Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. Specify Medical
a No
Cl) Yes
a igi 9,874 00
Mitchell Jacobs Last 4 digits of account number $Y; .
Nonpriority Creditors Name :
: . When was the debt incurred? 01/25/2018
' 8420 Delmar Blvd Suite LL2 oo_ oo
: Numb Street
Saint Loui 3 MO 63124 As of the date you file, the claim is: Check ail that apply.
City State ZIP Code @@ Contingent
; Q Unliquidated
Who incurred the debt? Check one. O disputed
ff Debtor 4 only
() Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only UO Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
C1 Check if this claim is for a community debt you did not report as priority claims
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? W other. Specify Apartment
a No
O) Yes
3 ¢ 2,428.63
Last 4 digits of account number ____

 

National Financial Group

 

Nonpriority Creditor’s Name

51 Monroe St

 

 

Number Street
Rockville MD 20850
: City State ZIP Gode

Who incurred the debt? Check one.

if Debtor 4 only

C) Debtor 2 only

U) Debtor 1 and Debtor 2 only

Cl At feast one of the debtors and another

C) Check if this claim is for a community debt
i is the claim subject to offset?
Wf no
: QO Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

When was the debt incurred? 05/14/2017

As of the date you file, the claim is: Check all that apply.

a Contingent
| Unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
Q Debts to pension or profit-sharing plans, and other similar debts

UW other. Specify Loan

page IL of I5

 
Debtor 4 Winona Michele Coleman

 

First Name Middie Name Last Name

Case number (i known)

Ea Your NONPRIORITY Unsecured Claims — Continuation Page

 

: After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.3 - |
National Healthcare Collection Last 4 digits of account number __ __ _ g 219.27.
Nonpriority Creditors Name :

. i » 01/27/2017
153 Chesterfield Business Parkway When was the debt incurred? = _ =
Number Street ee
Chesterfield : MO 63005 As of the date you file, the claim is: Check all that apply.
City State ZIP Code f Contingent

\ Q] unliquidated
Who incurred the debt? Check one. Q Disputed
ed Debtor 1 only
(CJ Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only O Student loans
At least one of the debtors and another | Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims 7
OC) Debts to pension or profit-sharing plans, and other similar debts

Is the claim subject to offset? @ other. Specity Medical
D no
C Yes

4.3: igi 2651.21
Northland Group Last 4 digits of accountnumber $ 2, Zl:
Nonpriority Creditors Name :

Wh debt incurred? 01/17/2017
P.O. Box 390846 en was the debt incurre
Number Street
. * : im is: that apply.
Minneapolis MN 55439 As of the date you file, the claim is: Check all that apply.
City State ZIP Code @@ Contingent

: ; LD Unliquidated

Who incurred the debt? Check one. ©) Disputed

if Debtor 1 only

U) Debtor 2 only Type of NONPRIORITY unsecured claim:

4 Debtor 1 and Debtor 2 only 2 Student loans

At least one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims 7
Cl Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. Specify Credit Card

: w@ No

: O Yes

4.3:| 3,153.34.

Progressive Leasing

 

Nonpriority Creditors Name

256 W Data Drive

 

 

Number Street
Draper UT 84020
City State ZIP Cade

Who incurred the debt? Check one.

i 4d Debtor 1 only

C) Debtor 2 only

Q Debtor 1 and Debtor 2 only

Q) At least one of the debtors and another

C] Check if this claim is for a community debt

Is the claim subject to offset?
a No
: QC) Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of account number ___
When was the debt incurred? 01/25/2018

As of the date you file, the claim is: Check all that apply.

rf Contingent
Q) unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QQ) Debts to pension or profit-sharing plans, and other similar debts

W@ other. Specify Furniture Loan

page kof | 5

 

 
Debtor 4 Winona Michele Coleman

 

First Name Middie Name Last Name

Case number (if known),

Es Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
4.3 -_
SSM Health at Home Last 4 digits of accountnumber $ 463.20:
i Nonpriority Creditor’s Name ; 01/17/2016 :
12312 Olive Blvd Suite 500 When was the debt incurred?
; Number Street As of the date you file, the claim is: Check all that app!
Saint Louis MO 63141 of the date you file, the claim is: Check all that apply.
' City State ZIP Code (2 Contingent
: (J unliquidated
i Who incurred the debt? Check one. D Disputed
Q) Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only © Student loans
At least one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
: C1 Check if this claim is for a community debt you did not report as priority claims _,
i OU Debts to pension or profit-sharing plans, and other similar debts
: Is the claim subject to offset? CI Other. Specify
QC) No
OQ) Yes
Spire Last 4 digits ofaccountnumber_ $ 593.35,
Nonpriority Creditors Name . 02/19/2018 :
Drawer 2 When was the debt incurred?
Number Street As of the date you file, the claim is: Check all that appl
Saint Louis MO 63171 © ate you tmerine nee ppl.
; Gly State ZIP Code if Contingent
CY Unliquidated
Who incurred the debt? Check one. () Disputed
: if Debtor 1 only
: U) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only (J Student loans
At least one of the debtors and another (2 Obligations arising out of a separation agreement or divorce that
OQ) Check if this claim is for a community debt you did not report as priority claims os
(I Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? © other. Specify Utility Service
a No
Q) Yes
3! ¢ 161.00
St Louis County Dept of Health Last 4 digits of account number i
Nonpriority Creditors Name
When was the debt incurred? 91/14/2016
6121 North Hanley Road en was tne denrines
; Number Steet As of the date you file, the claim is: Check all that appli
Saint Louis MO 63134 ° y , : pply.
: City State ZIP Code W@ Contingent

i Who incurred the debt? Check one.

: ff Debtor 4 only

: (2 Debtor 2 only

i QJ Debtor 1 and Debtor 2 only

(U) At least one of the debtors and another

OQ) Check if this claim is for a community debt

Is the claim subject to offset?

Wi No
C) Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

C) unliquidated
oO Disputed

Type of NONPRIORITY unsecured claim:

() Student loans

O) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

(2 Debts to pension or profit-sharing plans, and other similar debts

@ other. Specify Medical

paae | Sof 5

 

 
Debtor 4 Winona Michele Coleman

 

First Name Middle Name Last Name

Case number (i known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

” After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
4.3: ‘at |
One Advantage LLC Last 4 digits of accountnumber $ 203.85.
Nonpriority Creditor’s Name ; 02/15/2016 ;
P.O. Box 23860 When was the debt incurred?
UOT te As of the date you file, the claim is: Check all that app!
Belleville IL 62223 of the date you file, the claim is: Check all that apply.
: City State ZIP Code Wf Contingent
: ; L) Unliquidated
Who incurred the debt? Check one. ©) bisputea
i Debtor 4 only
L) Debtor 2 only Type of NONPRIORITY unsecured claim:
| 4 Debtor 1 and Debtor 2 only 2 Student loans
At least one of the debtors and another oO Obligations arising out of a separation agreement or divorce that
i C) Check if this claim is for a community debt you did not report as priority claims 7
; OC) Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? @ other. specify Medical
a No
QO) Yes
4.3:
Okinus Inc Last 4 digits of accountnumber_ ¢ 3,565.00.
Nonpriority Creditor’s Name :
. Wh the debt i ed? 01/27/2016
| 147 W Railroad St S en was the debt incurred?
Number Street As of the dat u file, the claim is: Check all that appl
_ Pelham GA 31779 you’ appv:
iy State ZIP Gode @f Contingent
; O) Untiquidated
Who incurred the debt? Check one. OQ Disputed
tf Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only O Student loans
i At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
() Check if this claim is for a community debt you did not report as priority claims os
C2) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. Specify Furniture Loan
a No
C) Yes :
i
3i 5 380.20

Quest Diagnostics

Nonpriority Creditors Name

P.O. Box 740780

 

 

Number Street
Cincinnati OH 45274
City State ZIP Code

Who incurred the debt? Check one.

id Debtor 1 only

C) Debtor 2 only

C) Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

QC) Check if this claim is for a community debt

Is the claim subject to offset?

wa No
OC) Yes

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

Last 4 digits of account number
When was the debt incurred? 02/17/2016

As of the date you file, the claim is: Check all that apply.

if Contingent
QO Unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

C2 Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts
@ Other. Specify Medical

page| Lot I5

 
Debtor 1 Winona Michele Coleman Case number (f sown)

First Name Middle Name Last Name

 

 

Add the Amounts for Each Type of Unsecured Claim

 

l
i

' 6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

 

 

 

 

 

 

 

Total claim
Total claims 6a. Domestic support obligations 6a. $ 0.00
| from Part 1 6b. Taxes and certain other debts you owe the
government 6b. $ 0.00
6c. Claims for death or personal injury while you were
intoxicated 6c. $ 0.00
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. + $ 0.00
6e. Total. Add lines 6a through 6d. 6e.
9 5 0.00
Total claim
| Total claims 6f. Student loans 6i. $ 14,439.00
: from Part 2 6g. Obligations arising out of a separation agreement
; or divorce that you did not report as priority 0.00
claims 6g. $ :
: 6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. g 0.00
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. 6. +s 49,639.70
! 6j. Total. Add lines 6f through 6i. §j. $ 64,078.70

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page [Fer I5

 

 
Fill in this information to identify your case:

Debtor Winona Michele Coleman

First Name Middle Name Last Name

 

Debtor 2
(Spouse If filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastern District of Missouri [|

Case number cpa
(If known) LJ Check if this is an

amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

 

4. Do you have any executory contracts or unexpired leases?
ad No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
2 Yes, Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
7 Name
| Number Street
Gy State ZIP Code
2.2)
Name

 

Number Street

 

Cy «SCSC«RT__ ZIP Code

 

Name

 

Number Street

 

_ State. ZIP Code.

 

 

Name

 

Number Street

 

CY cee ne, State ZIP Code
2.5)

 

Name

 

Number Street

 

 

i
i
i
i

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of 1

City State ZIP Code

 

 

 
Fill in this information to identify your case:

Debtor 1 Winona Michele Coleman
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastern District of Missouri

 

Case number
(If known)

 

Q Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. if more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

4. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

i No
CI Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

@ No. Go to line 3.
C) Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

Ci No

C) Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

i
;

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on

Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Check all schedules that apply:
3.1
(1 Schedule D, line
: Name —
C) Schedule E/F, line
Number Street ) Schedule G, line
City State ZIP Code
3.2
(2 Schedule D, line
Name
CQ Schedule E/F, line
: Number Street L] Schedule G, line
|
i City State ZIP Code
3.3
CQ) Schedule D, line
Name
U) Schedule E/F, line
Number Street U Schedule G, line
City State ZIP Code

 

Official Form 106H Schedule H: Your Codebtors page 1 of 1

 

 

 
Fill in this information to identify your case:

Debtor 1 Winona Michele Coleman

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastern District of Missouri

Case number Check if this is:
(If known)
LJ An amended filing

C} A supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 MMT DDI YYYY.
Schedule I: Your Income 42115

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
if you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

| Part 1: | Describe Employment

1, Fillin your employment
» information. Debtor 1 Debtor 2 or non-filing spouse

 

 

 

If you have more than one job,

attach a separate page with
information about additional Employment status 4 Employed C] Employed
employers. CJ Not employed CJ Not employed
Include part-time, seasonal, or
self-employed work. :

ey Occupation Assembly Line

 

Occupation may include student
or homemaker, if it applies.

Employer's name Architectural Control Inc

Employer’s address 2720 Clark Ave

 

 

 

 

Number Street Number Street
Saint Louis MO 63103
City State ZIP Code City State ZIP Code
How long employed there? 21 21

i
}

i

era Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

| For Debtor 1 For Debtor 2 or
non-filing spouse

2. List monthly gross wages, salary, and commissions (before all payroll

 

 

 

 

 

 

: deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 2,368.00 $
3. Estimate and list monthly overtime pay. 3. +$§ 1,000.00 + §$
4. Calculate gross income. Add line 2 + line 3. 4, $ 3,368.00 $
Official Form 1061 Schedule I: Your income page 1

ar amamamamamauamaamamamasamamaamaamaamaaammaacaauaaaasaaaasaasaaasasaaasamaaaaaaaaaaaaasaaaaamaaaaaaaaa aaa aaa aaaaaaaaaaaaaaaaasaaaaaaaaaaaaaamaaaaaaaaaaaadaaaaaauasaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaauaaaaaaaaasaaaaaaasasaaaaaaaaaaaaaaaaaaaasaaaaacaaaaaaaaaaaaaaaaaaaaaaaaaiaaasaaamaaaaaaaaasaaaaaaaaaaaaa
Debtor 1 Winona Michele Coleman

 

 

Case number (i known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Name Middle Name Last Name

For Debtor 1 For Debtor 2 or
on-filing spouse __
Copy line 4 here.........ccccccsscssssessessesseesesssesatsensnteesecnsesnsitssstsussnseasensesseanssesaeesness >4. $3,368.00 $
5, List all payroll deductions:
| Sa, Tax, Medicare, and Social Security deductions 5a. $ 262.56 $
| Sb, Mandatory contributions for retirement plans 5b. §. 0.00 $
5c. Voluntary contributions for retirement plans 5. = o$. 0.00 $
5d. Required repayments of retirement fund loans 5d. $ 0.00 $
| 5e. Insurance 5e. § 242.90 $
5f. Domestic support obligations 5f. $ 0.00 $
_ 5g. Union dues 5g. § 0.00 $
5h, Other deductions. Specify: garnishment 5h. +3 301.56 +95
| 6. Add the payroll deductions. Add lines 5a+ 5b+5c+5d+5e+5f+5g+5h. 6 § 807.02 $
7, Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 2,960.98 $
i
| 8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
! Attach a statement for each property and business showing gross
: receipts, ordinary and necessary business expenses, and the total $ 0.00 $
monthly net income. 8a. *
' 8b. Interest and dividends 8b. §$ 0.00 $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ 194.00 $
settlement, and property settlement. 8c. -
_ 8d. Unemployment compensation 8d. § 0.00 $
| 8e. Social Security 8e. §$ 0.00 $

8f. Other government assistance that you regularly receive
: Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
/ Nutrition Assistance Program) or housing subsidies.

Specify: sf. 0.00 $

8g. Pension or retirement income 8g. $ 0.00 $
| 8h. Other monthly income. Specify: 8h. +5 0.00 +$
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 9. | $ 194.00 $
_10.Calculate monthly income. Add line 7 + line 9. 2 754.98 _ 2754.98
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. §_ “eet $s sae

 

 

 

 

 

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
___ friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

 

 

 

 

Specify: Wt $ 0.00 |
42. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 2 754.98
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. $ 1 -
Combined

monthly income
| 13,Do you expect an increase or decrease within the year after you file this form?
A No.

C) Yes. Explain:

 

 

 

 

Official Form 106! Schedule I: Your Income page 2

eee #4... a_i lee
Fill in this information to identify your case:

Debtor1 WINONA MICHELE COLEMAN

First Name Middle Name Last Name Check if this is:

Debtor 2 LJ An amended filing

(Spouse, if filing) First Name Middle Name Last Name
a C) A supplement showing postpetition chapter 13
United States Bankruptcy Court for the: Eastern District of Missouri expenses as of the following date:

 

 

Case number MM / DD/ YYYY
(If known)

 

 

 

Official Form 106J
Schedule J: Your Expenses 42115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

| Part 4: | Describe Your Household

1. 1s this a joint case?

 

W No. Goto line 2.
(2 Yes. Does Debtor 2 live in a separate household?

C) No
QO) Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

 

2. Do you have dependents? C3 No .
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent... eccceescees O
Do not state the dependents’ Daugther 2? w No
names. Yes
Daugther 21 Ci No
C) Yes
Daugther 15 U No
W Yes
C) No
UL Yes
CL] No
CL) Yes
3. Do your expenses include W No

expenses of people other than QO
yourself and your dependents? ‘“~ Yes

ara Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and $ 1,095.00
any rent for the ground or lot. 4. _
If not included in line 4:
4a. Real estate taxes 4a. §$ 0.00
4b. Property, homeowner's, or renter’s insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. §$ 0.00
4d. Homeowner's association or condominium dues 4d.  §$ 0.00

Official Form 106J Schedule J: Your Expenses page 1

 

 
Debtor1 WINONA MICHELE COLEMAN

10.
11.

12.

13.
14.

15.

16,

17.

18.

19.

20.

 

First Name Middle Name Last Name

. Additional mortgage payments for your residence

. Utilities:

6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, cell phone, Internet, satellite, and cable services

6d. Other. Specify:

, such as home equity loans

 

. Food and housekeeping supplies

. Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services

Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.

Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or i

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

included in lines 4 or 20.

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Specify:

 

installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2
17c, Other. Specify:

 

17d. Other. Specify:

 

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, Your Income (Offic

Other payments you make to support others who
Specify:

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Official Form 106J

ial Form 106).

do not live with you.

Schedule J: Your Expenses

Case number (if known)

6a.
6b.
6c.
6d.

10.
11.

12.
13.
14.

15a.
15b.
15¢c.
15d.

16.

17a.
17b.
17.

17d.

18.

19.

20a.
20b.
20c.
20d.
20e.

Your expenses

$

Af ff fF fH HF HH H

Aca

PA Ff HF

PH ArH PF HF

wn f# Ff &

 

0.00

350.00
100.00

469.00
0.00

310.00
0.00
300.00
60.00
300.00

100.00

0.00
0.00

0.00
0.00

149.00
0.00

0.00

332.10
0.00
0.00
0.00

0.00

0.00

0.00

0.00

0.00

0.00
0.00

page 2
Debtor 1 WINONA _ MICHELE COLEMAN Case number (if known),

First Name Middle Name Last Name

 

 

21. Other. Specify: 21. +3 0.00

 

 

22, Calculate your monthly expenses.

 

22a. Add lines 4 through 21. 22a. | ¢ 3,565.10
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22. | ¢ 0.00
22c. Add line 22a and 22b. The result is your monthly expenses. 22. | ¢ 3,565.10

 

 

 

23, Calculate your monthly net income.

 

 

§ 2,754.98
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a.
23b. Copy your monthly expenses from line 22c above. 23b.  —§ 3,565.10
23c. Subtract your monthly expenses from your monthly income. -810.12
The result is your monthly net income. 23. $ -

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

WN
C) Yes. Explain here:

i
t
i
i
i

i

t

Official Form 106J Schedule J: Your Expenses page 3

 

 
Fill in this information to identify your case:

Debtor 4 Winona Michele Coleman

First Name Middle Name Last Name

Debtor 2

 

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Eastern District of Missouri

Case number
(if known)

 

 

El

LJ Check if this is an

 

Official Form 106Dec

 

amended filing

Declaration About an Individual Debtor’s Schedules 42/15

 

if two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20

years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

ff No

C] Yes. Name of person

. Attach Bankruptcy Petition Preparer's Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and

that they are true and correct.

x ronet

 

\ocn x

 

gnature of Debtor 1 Lo Signature of Debtor 2

Date | ) “Hb Dok Date

MM/ DD / YYYY MM/ DD / YYYY

Official Form 106Dec Declaration About an Individual Debtor's Schedules

 
Fill in this information to identify your case:

Debtor 1 Winona Michele Coleman
First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastern District of Missouri

Case number

(If known) ) Check if this is an
amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Ea Give Details About Your Marital Status and Where You Lived Before

 

4. What is your current marital status?

C) Married
a Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

W No

C) Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor1 Debtor 2: Dates Debtor 2
lived there lived there
CL) same as Debtor 1 CI same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code
O) same as Debtor 1 C) same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

C) No
W Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106).

Ee Explain the Sources of Your Income

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

 

 
Michele

Middle Name

Winona

First Name

Coleman

Last Name

Debtor 1 Case number (i known),

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

A No

(2 Yes. Fill in the details.

 

‘Debtor. “Debtor?

Sources of income Gross income Sources of income Gross income

Check all that apply. (before deductions and Check alll that apply. (before deductions and
exclusions) exclusions)
ad . . . .
From January 1 of current year until naae8 oe $ 12,100.00 O Wa9es, erie
the date you filed for bankruptcy: onuses, Ips TO onuses, Ups
QO Operating a business ) Operating a business
For last calendar year: wf Wages, commissions, O Wages, commissions,
. bonuses, tips $ 40,816.00 bonuses, tips $
(January 1 to December 31,2018 _) (2) Operating a business (} Operating a business
For the calendar year before that: 4 Wages, commissions, L) Wages, commissions,
bonuses, tips $ 39.00 bonuses, tips $

(January 1 to December 31,2019 O Operating a business C) Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

) No
WW Yes. Fill in the details.

 

‘Debtor 2

Sources of income

Gross income from Sources of income Gross income from

 

 

 

Describe below. each source Describe below. each source
(before deductions and (before deductions and
exclusions) exclusions)
From January 1 of current year until child support _ chiesuPpok — sane
the date you filed for bankruptcy: $
$s SF
For last calendar year: child SUPP: ort $ 2,400.00
(January 1 to December 31 2018 )
YYYY
$
For the calendar year before that; Child support $ 2,400.00

 

 

 

(January 1 to December 31,2019 __)
Wry

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 2

 

 

 
Debtor 1 Winona Michele Coleman Case number (i known),

First Name Middle Name Last Name

 

 

ee List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
[J No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

C3 No. Go to line 7.

O) Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

y Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any credifor a total of $600 or more?

A No. Go to line 7.
UL) Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

 

Dates of Total amount paid Amount you still owe Was this payment for...
payment
$ $ | Mortgage
Creditors Name
UI) car
Number Street CI credit card

C] Loan repayment

 

Ll Suppliers or vendors

 

 

 

City State ZIP Code LA) other
$ $ C) Mortgage
Creditors Name
Q] car

CU) credit card

 

Number Street
O Loan repayment

 

QO Suppliers or vendors

 

 

 

CJ other
City State ZIP Code
$ $ ) Mortgage
Creditors Name
() car

 

Number Street L) credit card

[) Loan repayment

 

} Suppliers or vendors

(J other

 

City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

 
Debtor? Winona Michele Coleman

Case number (if known)
First Name Middle Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

7 No

(2) Yes. List all payments to an insider.

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $
Insider's Name :
Number — Street
City State ZIP Code :
$ §

Insider's Name

 

Number Street

 

 

 

City State ZIP Code

§

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

Include payments on debts guaranteed or cosigned by an insider.

Wi No

Q) Yes. List all payments that benefited an insider.

 

 

 

 

 

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe _Anclude creditor's name
Insider's Name $ $
|
Number Street
i
City State ZIP Code
$ $
Insider's Name
Number = Street
|
i
City State ZIP Code
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

eee

 
Debtor 4 Winona Michele Coleman
First Name Middie Name Last Name

Case number (if known)

 

Ez identify Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

WH No

U2 Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case

Case title. ‘Sout Name C) Pending

QC) on appeal

‘Number Street C) concluded
Case number :

:City State ZIP Code
Case title ‘Court Name Q) Pending

LI on appeal

‘Number Street lal Concluded
Case number | :

‘City State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

W No. Goto line 11.
O) Yes. Fill in the information below.

Describe the property Date Value of the property

 

Creditors Name

 

Number Street Explain what happened

Q) Property was repossessed.

C) Property was foreclosed.

UL) Property was garnished.

City State ZIP Code (2 Property was attached, seized, or levied.

 

 

Describe the property Date Value of the property

 

 

 

 

 

$
Creditors Name :
Number  Sireet a
Explain what happened
L] Property was repossessed.
C] Property was foreclosed.
aly Stale ZIP Code (J Property was garnished.
C} Property was attached, seized, or levied.
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

 
Debtor 1 Winona Michele Coleman Case number (i known)

First Name Middle Name Last Name

 

41. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

W no

UI Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditor's Name ~ ~
$
Number  Sireet
City State ZIP Code Last 4 digits of account number: XXXX—

12, Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

J No
UC) Yes

Ea List Certain Gifts and Contributions

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

i No
C) Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

  

 

 

 

 

 

 

 

 

$

Person to Whom You Gave the Gift

$
Number Street
City State ZIP Code
Person’s relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person oo . — oo ___.. the gifts
Person to Whom You Gave the Gift |

| $
Number Street :
Giy Stale ZIP Code
Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Debtor 1 Winona Michele Coleman Case number (ifknown)
First Name Middle Name Last Name

 

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

Wf No

LI) Yes. Fill in the details for each gift or contribution.

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
$
Charity’s Name : i
$

 

 

Number Street

 

City State ZIP Code

Eo List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

w No
C2 Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occurred . cae oo. loss lost
Include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property.

:
t
i
i

|

List Certain Payments or Transfers

 

 

 

 

 

 

 

 

 

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
No
L) Yes. Fill in the details.
Description and value of any property transferred Date payment or Amount of payment
transfer was
Person Who Was Paid _ made
Number Street $
2 | $
City State ZIP Code
Email or website address
Person Who Made the Payment, if Not You
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 
Debtor 1 Winona Michele Coleman Case number (i xnown),

 

 

 

 

 

First Name Middle Name Last Name
Description and value of any property transferred Date payment or Amount of
transfer was made payment
Person Who Was Paid
: $
Number Street i
$

 

 

 

City State ZIP Code

 

Email or website address }

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

W No

(2) Yes. Fill in the details.

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
ee ; oe ‘made
Person Who Was Paid :
Number Street : §
$

 

City Stale ZIP Code

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

W No

UL) Yes. Fill in the details.

 

 

 

 

 

 

 

 

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made
Person Who Received Transfer : |
Number Street :
City State ZipCode
Person's relationship to you
i : :
Person Who Received Transfer
Number Street
City State. ZIPCode
Person’s relationship to you
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 

 
Debtor 1 Winona Michele Coleman Case number (if known),

First Name Middle Name Last Name

 

 

_ 19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

W No
C) Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust :

 

 

[eae:3] List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

UW No

C2) Yes. Fill in the details.

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, _ closing or transfer
or transferred
Name of Financial Institution
XXXX-___ __ (2 checking $
| Savings

Number Street
Q Money market

 

QO Brokerage
City State ZIP Code im} Other

 

XXXX—__ C) checking $

a QO Savings

 

Name of Financial institution

 

Number Street . Q Money market
QO Brokerage
C2 other

 

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

WW No

() Yes. Fill in the details.

 

 

 

 

 

 

Whe else had access to it? Describe the contents Do you still
a ce oe _, have it?
: :
~OINo
i i
Name of Financial Institution Name ‘ C Yes
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 
Debtor 1 Winona Michele Coleman Case number (known)
First Name Middie Name Last Name

 

 

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
a No
U Yes. Fill in the details.

 

 

Who else has or had access to it? Describe the contents Do you still
_ oo have it?
—UINo
Name of Storage Facility Name Q Yes
Number Street Number Street

 

CityState ZIP Code

 

City State ZIP Code

Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.

UW No

C2) Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

Where is the property? Describe the property Vaiue
Owner's Name $
Number Street
Number Street :
}
City State ZIP Code
City State ZIP Code

Part 10: Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

= Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

= Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

-™ Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24, Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

Zi No

OQ) Yes. Fill in the details.

 

 

 

Governmental unit Environmental law, if you know it Date of notice
5 t
Name of site Governmental unit :
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

 
Debtor1 Winona Michele Coleman Case number (rinown)
First Name Middle Name Last Name

 

 

25. Have you notified any governmental unit of any release of hazardous material?

w No
C2) Yes. Fill in the details.

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of sito Governmental unit
Number Street Number Street
City State ZIP Code

 

City State ZIP Code

26. Have you been a party In any judicial or administrative proceeding under any environmental law? Include settlements and orders.

No
QO] Yes. Fill in the details.

 

 

 

 

 

Court or agency Nature of the case Status of the
Case title
Court Name O Pending
QO on appeal
Number Street (] concluded
Case number City State ZIP Code

Cue Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
(2 Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
O Amember of a limited liability company (LLC) or limited liability partnership (LLP)
OA partner in a partnership
QO An officer, director, or managing executive of a corporation

 

O An owner of at least 5% of the voting or equity securities of a corporation

Wi No. None of the above applies. Go to Part 12.
C) Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business Employer Identification number
Do not include Social Security number or ITIN.

 

Business Name a — ~ ~— ~~ ~ ay

 

Number Street Po . oe. oo. .
Name of accountant or bookkeeper Dates business existed

 

From To

 

 

City State ZIP Code
Describe the nature of the business Employer Identification number
_ Do not include Social Security number or ITIN.

 

Business Name po

 

"BIN: -

 

 

 

 

Number Street om re es —_ os TO ~
Name of accountant or bookkeeper Dates business existed
From ___ To
City State ziPCode :
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

ee
Debtor 1 Winona Michele Coleman Case number (if known)
First Name Middle Name Last Name

 

 

Employer Identification number
. _ ; _ Do not include Social Security number or ITIN.
Business Name | L

Describe the nature of the business

 

 

 

 

BIN: oo -L
Number Street Name of accountant or bookkeeper Dates business existed
| !
: From ____ ‘To

City State ZIP Code

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

LJ No
U Yes. Fill in the details below.

Date issued

 

Name MM/DD/YYYY

 

Number Street

 

 

City State ZIP Code

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penaity of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

mN

   

 

X/\ rete Ager x

ignature of Debtor 4 Signature of Debtor 2

Date’) ) 5 ) DO Cf Date
Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

aw No
UO Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

W No

() Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

 

 
ol Check one box only as directed in this form and in

Form 122A-1Supp:

Debter1 Winona _ Michele Coleman
First Name Middle Name Last Name

W 1. There is no presumption of abuse.

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

L} 2. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7
Means Test Calculation (Official Form 122A-2).

United States Bankruptcy Court for the: Eastern District of Missouri

(] 3. The Means Test does not apply now because of
qualified military service but it could apply later.

Case number
(if known)

 

  

 

 

UI Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income 12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

ira Calculate Your Current Monthly Income

4. What is your marital and filing status? Check one only.

i Not married. Fill out Column A, lines 2-11.
UL) Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

 

UL) Married and your spouse is NOT filing with you. You and your spouse are:
L] Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-1 1.

L} Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fil! in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

 

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
2. Your gross wages, salary, tips, bonuses, overtime, and commissions 3 368.00
(before all payroll deductions). $__3,568.0 §
3. Alimony and maintenance payments. Do not include payments from a spouse if § 0.00 $

Column B is filled in.

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not 494.00
filled in. Do not include payments you listed on line 3. $__Ive¥ §

5. Net income from operating a business, profession, Debtor 4 Debtor 2

 

 

 

 

Gross receipts (before all deductions) g__ 0.00 $e
Ordinary and necessary operating expenses —3 0.00-$§
Net monthly income from a business, profession, orfarm g 0.00 ¢ roPy, $ 0.00 $

6. Net income from rental and other real property Debtor) 0 Debtor 2
Gross receipts (before all deductions) $ VAY SL
Ordinary and necessary operating expenses -—$ 0.00-—$
Net monthly income from rental or other real property g 0.00 ¢ FoPyy, $ 0.00 $

7. Interest, dividends, and royalties $ 0.00 $

Official Form 122A-1 : Chapter 7 Statement of Your Current Monthly Income page 1

ea aaa aaacaaaaascaaaecaesasasaasacamamaasamassmmmmmmmmamaad
Debtor 4 Winona _ Michele Coleman Case number (known)

 

 

First Name Middle Name Last Name
Column A Column B
Debtor 4 Debtor 2 or
non-filing spouse
8. Unemployment compensation $ 0.00 $

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it here: ............essssessecsees

FOP YOU ...sessscssssessessssssssesssssssssscsassueesesesecassarcnsesessenensaeeseaenssnss $

FOP YOUP SDOUSE.........-sceesesessseeeeeesesoeeeseeseeesersecaeaneneeeeeatenss $

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $. 0.00 $.

10. Income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. If necessary, list other sources on a separate page and put the total below.

 

 

 

 

 

 

 

 

 

 

 

 

$ $
$
Total amounts from separate pages, if any. +3 +$
11. Calculate your total current monthly income. Add lines 2 through 10 for each + =
column. Then add the total for Column A to the total for Column B. g 3,562.00 $ 0.00 $ 3,562.00
Total current
monthly income
} Part 2: | Determine Whether the Means Test Applies to You
12. Calculate your current monthly income for the year. Follow these steps: ;
12a. Copy your total current monthly income from lime 11. 0... eee eestetectsstsseesssensseeessseesseseesseecesseessnsseneneaeaneensiee Copyline 11 heres» | $ 3,562.00
Multiply by 12 (the number of months in a year). x 12

12b. The result is your annual income for this part of the form. 12b. | $42,744.00 |

13. Calculate the median family income that applies to you. Follow these steps:

 

 

 

 

 

 

 

Fill in the state in which you live. Missouri
Fill in the number of people in your household. 4
Fill in the median family income for your state and size Of MOUSCHOIG. on... cesses sssecestesssceesssessonseetsnsensansenssssstssnesanesscunsussrensevenses 13. $_85,651.00

 

 

 

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk's office.

14. How do the lines compare?

14a. Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14b. Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

| Part 3: | Sign Below

By sigfin here, 1 declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

nent x

 
 

 

y ignature of Debtor 1 Signature of Debtor 2

Date \+ a + “al ai Date
M/ DD MM/ DD /YYYY

If you checked line 14a, do NOT fill out or file Form 122A—2.
If you checked line 14b, fill out Form 122A—2 and file it with this form.

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2

 

 

 
Fill in this information to identify your case:

Debtor 14 Winona Michele Coleman

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastern District of Missouri

Case number Q) Check if this is an
{If known) amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 1215

 

If you are an individual filing under chapter 7, you must fill out this form if:
@ creditors have claims secured by your property, or
™@ you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
if two married people are filing together in a joint case, both are equally responsible for supplying correct information.

— Both debtors must sign and date the form.
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

eee ust Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditor’s . .
eee GM Financial U Surrender the property. CI No
. (J Retain the property and redeem it. wh Yes
Oren of 2016 Chevrolet Cruze LJ Retain the property and enter into a

Reaffirmation Agreement.
WA Retain the property and [explain]: and
continue making regular payments

securing debt:

 

Creditor’s CQ Surrender the property. LI No
name:
(] Retain the property and redeem it. CL) Yes

CQ) Retain the property and enter into a
Reaffirmation Agreement.

LJ Retain the property and [explain]:

Description of
property
securing debt:

 

 

Creditor’s C) Surrender the property. LJ No
name:
CQ) Retain the property and redeem it. C) Yes
oepeny of (} Retain the property and enter into a
Reaffirmation Agreement.

securing debt:
UJ Retain the property and [explain]:

 

 

creditor's () Surrender the property. LI No
ame:
C) Retain the property and redeem it. J Yes

(J Retain the property and enter into a
Reaffirmation Agreement.

CJ Retain the property and [explain}:

Description of
property
securing debt:

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1
Debtor 4 Winona Michele Coleman Case number (if known),

First Name Middle Name Last Name

Era List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

 

Describe your unexpired personal property leases Will the lease be assumed?

Lessor’s name: OI No
L} Yes

Description of leased

property:

Lessor’s name: OINo
Cl ves

Description of leased

property:

Lessor’s name: LI No

Description of leased C) Yes

property:

Lessor’s name: UI No
C) Yes

Description of leased

property:

Lessor’s name: QI No
L) Yes

Description of leased

property:

Lessor’s name: CI No
Ol yes

Description of leased

property:

Lessor’s name: LI No
L] Yes

Description of leased
property:

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

a
x nwt [etme x
oS

ignature of Debtor 1

 

 

Signature of Debtor 2

Date 5 ~ 2 } “a IA Date

MM/ DD / YYYY MM/ DD/ YYYY

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

 

 
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF MISSOURI

DIVISION
Inre DEBTOR NAME, )
‘ ' ) Case No. __- -—_
Winorng LAi che lé (olemar ) Chapter Y_
Debtor(s). )

Verification of Creditor Matrix

The above named debtor(s) hereby certifies/certify under penalty of perjury that the
attached list containing the names and addresses of my creditors (Matrix), consisting of _,

page(s) and is true, correct and complete.
Neen fase

Z Debtor

 

Joint Debtor

Dated: . ) ° By ~ a O\ G

(L.F. 2 Rev. 05/03)

 

 
Account Resolution Corp

17600 Chesterfield Airport Rd
Ste 201

Chesterfield, MO 63005

BUC Healthcare
P.O. Box 958410
Saint Louis, MO 63195

Beta Finance Company
8450 Broadway
Merrillville, IN 46410

Blue Frog Loans
P.O. Box 725
Fenton, MO 63026

CCS Collections
P.O. Box 607
Norwood, MA 02062

Caine and Weiner
P.O. Box 55848
Sherman Oaks, CA 91413

Capital Accounts
P.O. Box 140065
Nashville, TN 37214

Capital One Bank
P.O. Box 85015
Richmond VA, 23285

Clear Line Loans

2520 St. Rose Parkway
Suite 111

Henderson, NV 89074

Convergent Outsourcing
P.O. Box 9004
Renton, WA 98057

Credit Clearing House
P.O. Box 1209
Louisville, KY 40202

Dept of Education
121 South 13% St
Lincoln, NE 68508

Diversified Consultants Inc
P.O. Box 551268
Jacksonville, FL 32255
Douglas Chancellor Meyer
1000 Fairgrounds Rd
Suite 200

Saint Charles, MO 63301

Elizabeth Josephine Early
9300 Dielman Industrial Dr
Suite 100

Saint Louis, MO 63132

Enhanced Recovery Company
P.O. Box 57547
Jacksonville, FL 32241

GM Financial
P.O. Box 181145
Arlington, TX 76096

Joni Realty Company
928 McKnight Rd
Saint Louis, MO 63132

Kohls Capital One
P.O. Box 3115
Milwaukee, WI 53201

Kramer and Frank P.C.
9300 Dielman Industrial Dr
Saint Louis, MO 63132

Lincoln Financial Group
8801 Indian Hills Drive
Omaha, NE 68114

Medical West
9301 Dielman Industrial Drive
Saint Louis, MO 63132

Medicredit Inc
P.O. Box 1629
Maryland Heights, MO 63043

Metropolitan St Louis
P.O. Box 437
Saint Louis, MO 63166

Mid County Orthopaedic
845 N New Ballas Ct
Suite 200

Saint Louis, MO 63141

Mitchell Jacobs
8420 Delmar Blvd
Suite LL2

St Louis, MO 63124
National Financial Group
P.O. Box 1099
Rockville, MD 20849

National Healthcare Collection
153 Chesterfield Business Parkway
Chesterfield, MO 63005

Northland Group
P.O. Box 390846
Minneapolis, MN 55439

Okinus, Inc
147 W Railroad St S$
Pelham, GA 31779

One Advantage LLC
P.O. Box 23860
Belleville, IL 62223

Progressive Leasing
256 W Data Drive
Draper, UT 84020

Quest Diagnostics
P.O. Box 740780
Cincinnati, OH 45274

SSM Health at Home
12312 Olive Blivd
Suite 400

Saint Louis, MO 63141

Spire
Drawer 2
Saint Louis, MO 63171

St Louis County Dept of Health
6121 North Hanley Road
Saint Louis, MO 63134
